DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election with traverse of Invention I in the reply filed on October 8, 2021 is acknowledged.  The traversal is on the grounds that it would not be unduly burdensome for Examiner to also examine the claims of the non-elected groups.  This is not found persuasive because each group has acquired a separate status in the art in view of their different classification and therefore requires a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed November 16, 2021l, August 10, 2021 and fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the copies of the search reports have not been translated into English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
In claim 1 the following:
“a drive adapted to drive the pressing jaws in order to apply a force to the workpiece”  with corresponding structure including an electric motor, a pneumatic and/or a hydraulic drive unit as well as a transmission, as discussed in at least paragraph 0016.
a sensor system which is adapted to record a set of pressing data during a pressing process” with corresponding structure includes pressure and force sensors, as discussed in at least in paragraphs 0030-0031.
“a control which is adapted to control the drive based on the recorded set of pressing data” with corresponding structure includes microcontroller with a database and wherein the pressing data may be a pressing pressure or a pressing force, as discussed in at least in paragraphs 0016 and 0030-0031.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 6, 7 all recite the term “allocated” – it is not clear what the metes and bounds of this term encompasses.
Claim 10 recites: “wherein the at least one recorded set of pressing data represents a first pressing curve and wherein the at least one stored set of pressing data represents a second pressing curve and wherein the shapes of the first and of the second pressing curve are examined as to correspondence and wherein the drive is controlled according to the stored set of pressing data in case of correspondence of the first and second pressing curve if the first pressing curve corresponds to the second pressing curve.”
It is unclear what “the at least one recorded set of pressing data” refers to since claim 1 only previously set forth a single “recorded set of pressing data” – it is meant to include the data set forth in claim 1? Or be in addition to? It is further unclear what the metes and bounds of the term “represents” encompasses. It is further unclear how “the shapes” are formed. It is further unclear what element of the pressing tool can complete “examin(ing).” For a curve to be present or formed, some sort of plotting or calculations would need to be completed or unit need to be 
Claim 16 recites: “recording a set of pressing data during the pressing process” – this limitation is unclear because it is referencing performing “recording” during “the pressing process” – however, the pressing process has not been positively recited previously instead “a pressing process” is only referred to in an intended use sense.
Claim 17 recites:  “wherein a plastic deformation of the workpiece is determined during the pressing process based on the recorded set of data and wherein the controlling comprises stopping the motor if it is determined that a plastic deformation of the workpiece no longer takes place.”
There is insufficient antecedent basis for “the motor.” It is unclear if the second recitation of “a plastic deformation” is meant to refer to the first recitation of “plastic deformation” or if this is a subsequent and different “plastic deformation.”
With regards to claim 18, there is insufficient antecedent basis for “the motor.”
Claim 18 also recites: “wherein the drive is driven in an opposite direction, after the motor has been stopped, in order to return the drive to an initial position.”
The subject matter of claims 17 and 18 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barezzani (US 2017/0087709).
With regards to claim 1, Barezzani discloses a pressing tool for plastically deforming a tubular workpiece, the pressing tool comprising:
pressing jaws (13, 14);
a drive (electric motor 6) adapted to drive the pressing jaws in order to apply a force to the workpiece;
a sensor system (at least sensors 22, 23, 24, 27) which is adapted to record a set of pressing data during a pressing process;

With regards to claim 2, Barezzani discloses further comprising a storage medium with a database [memory with CPU, paragraph 0102] which comprises at least one stored set of pressing data for a pressing process [ at least paragraph 0054].
With regards to claim 3, Barezzani discloses wherein the at least one stored set of pressing data is selected from data relating to press jaws, data relating to workpieces, and combinations thereof [data can include pressure, current, position, connector or insert types, paragraph 0102].
With regards to claim 4, as best understood, Barezzani discloses wherein the control is adapted to compare the recorded set of pressing data to the at least one stored set of pressing data and to control the drive based on the recorded set of pressing data if the at least one recorded set of pressing data is allocated to at least one corresponding stored set of pressing data [ at least paragraph 0058].
With regards to claim 5, Barezzani discloses wherein the database comprises at least one specific control parameter for controlling the drive, wherein the at least one specific control parameter is allocated to a corresponding stored set of pressure data, wherein the at least one specific control parameter comprises at least one of a pressing parameter and a drive parameter.
With regards to claim 6, Barezzani discloses, wherein the drive is controlled based on the at least one specific control parameter if the at least one recorded set of pressing data is allocated to at least one corresponding stored set of pressing data [at least paragraphs 0054, 0058].
With regards to claim 7, Barezzani discloses wherein the drive is adapted to be controlled based on unspecific control parameters if the at least one recorded set of pressing data is not 
With regards to claim 8, Barezzani discloses wherein the sensor system is adapted for feature recognition of characteristic features of the pressing jaws and/or the workpiece [at least claim 10 and paragraph 0098].
With regards to claim 9, Barezzani discloses further comprising a protocol storage which is adapted to store sensor data and/or control data [paragraph 0102].
With regards to claim 10, as best understood, this claim appears to refer to data manipulation of the pressing data and as this is a device claim and no pressing is positively recited and no structural elements have been set forth to achieve such - Barezzani is merely considered to be capable of producing such results.
With regards to claim 11, Barezzani discloses wherein the pressing tool is an electrically driven hydraulic or mechanical hand-held pressing device [at least Abstract].
With regards to claim 12, Barezzani discloses wherein the pressing parameter is selected from the group consisting of a maximum pressing force, a pressing path, a pressing duration, and combinations thereof [at least paragraphs 0120].

With regards to claim 14, Barezzani discloses wherein the characteristic features of the pressing jaws and/or the workpiece are geometrical features based on the recorded set of pressing data [at least claim 10].
With regards to claim 15, Barezzani discloses wherein the characteristic features of the pressing jaws and/or the workpiece are material-specific features based on the recorded set of pressing data [at least claim 10].
With regards to claim 16, Barezzani discloses method of operating a pressing tool for plastically deforming a tubular workpiece, the method comprising:
providing a pressing tool including pressing jaws (13, 14),
 a drive (electric motor 6) adapted to drive the pressing jaws (13, 14) in order to apply a force to the workpiece, 
a sensor system (at least sensors 22, 23, 24, 27) which is adapted to record a set of pressing data during a pressing process, and 
a control (at least electronic control circuit 9) which is adapted to control the drive based on the recorded set of pressing data [at least paragraph 0101];
engaging the pressing jaws (13, 14) with the workpiece;
applying force to the surface of the engaged workpiece by means of the pressing jaws [at least paragraph 0120];
recording a set of pressing data during the pressing process [at least paragraphs 0101 and 0102];

With regards to claim 17, Barezzani discloses, wherein a plastic deformation of the workpiece is determined during the pressing process based on the recorded set of data and wherein the controlling comprises stopping the motor if it is determined that a plastic deformation of the workpiece no longer takes place [at least paragraph 0123].
With regards to claim 18, as best understood, Barezzani discloses wherein the method further comprises the drive defining an initial and a final position, wherein the drive is driven in an opposite direction, after the motor has been stopped, in order to return the drive to an initial position [at least paragraphs 103, 118 and claim 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725